       Case 2:19-cr-00215-TOR           ECF No. 292         filed 08/12/20      PageID.1082 Page 1 of 3
 PROB 12C                                                                              Report Date: August 12, 2020
(6/16)

                                       United States District Court                             FILED IN THE
                                                                                            U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                       Aug 12, 2020
                                        Eastern District of Washington                     SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jordan L. Yates                           Case Number: 0980 2:19CR00215-TOR-9
 Address of Offender: 808 E. Heroy, Spokane, Washington 99207
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: March 26, 2020
 Original Offense:        Conspiracy to Commit Bank Fraud, 18 U.S.C. § 1349
 Original Sentence:       Prison - 99 days                   Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     Ann Wick                           Date Supervision Commenced: March 26, 2020
 Defense Attorney:        Federal Defender’s Office          Date Supervision Expires: March 25, 2025

                                          PETITIONING THE COURT

To issue a summons.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition #9: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: It is alleged that Mr. Yates was in direct violation of special
                        condition number 9 by failing to report for urinalysis testing on July 27, 2020.

                        On April 8, 2020, Mr. Yates was given a copy of his judgment and his conditions of
                        supervision were explained to him. Mr. Yates signed the judgment and indicated he
                        understood all of his conditions.

                        Due to Mr. Yates’ illegal drug use, he was directed to supply random urine samples. He was
                        directed to call the testing hotline at Pioneer Human Services (PHS) each day and to listen
                        for the color GOLD 3. When GOLD 3 was called, he was directed to report to PHS and
                        supply a urine sample before 5 p.m.

                        On July 27, 2020, the color GOLD 3 was called and Mr. Yates failed to report for his
                        urinalysis test.
     Case 2:19-cr-00215-TOR      ECF No. 292         filed 08/12/20      PageID.1083 Page 2 of 3
Prob12C
Re: Yates, Jordan L
August 12, 2020
Page 2

          2      Special Condition #9: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from these
                 substances.

                 Supporting Evidence: It is alleged that Mr. Yates was in direct violation of special
                 condition number 9 by testing positive for morphine and cocaine on July 31, 2020.

                 On April 8, 2020, Mr. Yates was given a copy of his judgment and his conditions of
                 supervision were explained to him. Mr. Yates signed the judgment and indicated he
                 understood all of his conditions.

                 Mr. Yates was directed to report to PHS and supply a urine sample on July 31, 2020, due to
                 missing his urinalysis test on July 27, 2020. Mr. Yates supplied a urine sample that tested
                 presumptive positive for both morphine and cocaine. He reported he had relapsed on heroin
                 and there must have been some cocaine in the heroin he had used.

                 On August 7, 2020, Alere Toxicology laboratories confirmed that Mr. Yates’ July 31, 2020,
                 urine sample was positive for morphine (heroin). On August 10, 2020, Alere Toxicology
                 laboratories confirmed Mr. Yates’ July 31, 2020, urine sample also tested positive for
                 cocaine.
          3      Special Condition #9: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from these
                 substances.

                 Supporting Evidence: It is alleged that Mr. Yates was in direct violation of special
                 condition number 9 by failing to report for urinalysis testing on August 7, 2020.

                 On April 8, 2020, Mr. Yates was given a copy of his judgment and his conditions of
                 supervision were explained to him. Mr. Yates signed the judgment and indicated he
                 understood all of his conditions.

                 Due to Mr. Yates’ illegal drug use, he was directed to supply random urine samples. He was
                 directed to call the testing hotline at PHS each day and to listen for the color GOLD 3. When
                 GOLD 3 was called, he was directed to report to PHS and supply a urine sample before 5
                 p.m.

                 On August 7, 2020, the color GOLD 3 was called and Mr. Yates failed to report for his
                 urinalysis test.


          4      Special Condition #9: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from these
                 substances.

                 Supporting Evidence: It is alleged that Mr. Yates was in direct violation of special
                 condition number 9 by testing positive for morphine August 10, 2020.
     Case 2:19-cr-00215-TOR          ECF No. 292       filed 08/12/20      PageID.1084 Page 3 of 3
Prob12C
Re: Yates, Jordan L
August 12, 2020
Page 3

                     On April 8, 2020, Mr. Yates was given a copy of his judgment and his conditions of
                     supervision were explained to him. Mr. Yates signed the judgment and indicated he
                     understood all of his conditions.

                     Mr. Yates was directed to report to PHS and supply a urine sample on August 10, 2020, due
                     to missing his urinalysis on August 7, 2020. Mr. Yates supplied a urine sample that tested
                     presumptive positive for morphine. On August 10, 2020, he signed a drug use admission
                     form disclosing he used morphine on August 9, 2020.

The U.S. Probation Office respectfully recommends the Court issue a summons requiring the offender to appear
to answer to the allegations contained in this petition.



                                       I declare under penalty of perjury that the foregoing is true and correct.
                                                         Executed on:     08/12/2020
                                                                          s/Joshua D. Schull
                                                                          Joshua D. Schull
                                                                          U.S. Probation Officer

 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    Other

                                                                          Thomas O. Rice
                                                                          United States District Judge
                                                                           August 12, 2020
                                                                          Date
